TYSON, Judge concurring in part and dissenting in part.
I concur with that portion of the majority's opinion, which affirms the trial court's order terminating respondent-mother's parental rights. I disagree with that portion of the majority's opinion, which affirms the trial court's order terminating respondent-father's parental rights. DSS failed to properly serve the summonses and petitions of the original adjudication action as is constitutionally required by the Fourteenth Amendment of the United States Constitution and as is statutorily required by N.C. Gen.Stat. § 50A-205. I vote to vacate the trial court's orders with respect to respondent-father and respectfully dissent.
I. Notice
Undisputed evidence shows the non-resident respondent-father was never served with the initial summonses and juvenile petitions and the trial court lacked personal jurisdiction over him to enter the adjudication order. Respondent-father asserts that without personal jurisdiction over him to enter the adjudication order, DSS's emergency intervention ended and the children should have been returned to his home in Alabama. Without any statutory basis for continued DSS intervention, the trial court was divested of jurisdiction to enter any order terminating respondent-father's parental rights.
North Carolina district courts have "exclusive, original [subject matter] jurisdiction over any case involving a juvenile who is alleged to be abused, neglected, or dependent." N.C. Gen.Stat. § 7B-200 (2005). North Carolina has also adopted the Uniform Child-Custody Jurisdiction and Enforcement Act ("UCCJEA"), which contains jurisdictional *32and notice requirements that DSS must satisfy in order for the district court to assert, acquire, and maintain jurisdiction to adjudicate dependency petitions over non-resident parents. N.C. Gen.Stat. § 50A-101, et seq.
The record shows and the majority's opinion acknowledges that DSS properly contacted the Lee County, Alabama Department of Human Resources ("DHR"), who advised DSS it "would assist [ ] DSS in any way possible." Although never served with the summons and petition, respondent-father sent a letter to the clerk of court dated 21 August 2005, prior to the adjudication hearing, stating that he was "not able to make it" to the hearing, but that he currently had a "good job and ... a place to stay" and would be getting a raise and a place of his own in the near future.
Even presuming the exercise of "temporary emergency jurisdiction" was proper, without valid service of process upon respondent-father, that exercise ended when DSS became aware that the children's home state was Alabama, their father was a resident there, and DHR would "assist [ ] DSS in any way possible."
N.C. Gen.Stat. § 7B-200(b) provides that "[t]he court shall have jurisdiction over the parent or guardian of a juvenile who has been adjudicated abused, neglected, or dependent ... provided the parent or guardian has been properly served with summons ...." (Emphasis supplied). This express statutory limitation and pre-condition must be satisfied before jurisdiction is acquired. Id. "[S]ubject matter jurisdiction may be raised at any time by the parties or by the court ex mero motu." In re J.D.S., 170 N.C.App. 244, 248, 612 S.E.2d 350, 353 (citations omitted), cert. denied, 360 N.C. 64, 623 S.E.2d 584 (2005). This Court has repeatedly stated that "[t]he summons, not the complaint, constitutes the exercise of the power of the State to bring the defendant before the court." Childress v. Forsyth County Hospital Auth., 70 N.C.App. 281, 285, 319 S.E.2d 329, 332 (1984) (citation omitted), disc. review denied, 312 N.C. 796, 325 S.E.2d 484 (1985); see also In re T.R.P., 360 N.C. 588, 590, 636 S.E.2d 787, 790 (2006) ("Subject matter jurisdiction is the indispensable foundation upon which valid judicial decisions rest, and in its absence a court has no power to act[.]").
This Court has previously held that a trial court acquired authority to enter an adjudication of dependency when the summons and juvenile petition was served only upon one parent. See In re Poole, 151 N.C.App. 472, 476, 568 S.E.2d 200, 203 (2002) (Timmons-Goodson, J., dissenting) (citing In the Matter of Arends, 88 N.C.App. 550, 554, 364 S.E.2d 169, 171 (1988)), rev'd per curiam for reasons stated in the dissent, 357 N.C. 151, 579 S.E.2d 248 (2003). However, the Court in In re Poole relied upon case law that based its analyses upon a now repealed and amended statute which provided that the summons must be served upon "the parents or either of them." See N.C. Gen.Stat. § 7A-283 (1969) (repealed 1979) (emphasis supplied); In the Matter of Arends, 88 N.C.App. at 554, 364 S.E.2d at 171; In re Yow, 40 N.C.App. 688, 691, 253 S.E.2d 647, 649, disc. rev. denied, 297 N.C. 610, 257 S.E.2d 223 (1979).
N.C. Gen.Stat. § 7B-406(a) (2005) mandates that "[i]mmediately after a petition has been filed alleging that a juvenile is abused, neglected, or dependent, the clerk shall issue a summons to the parent, guardian, custodian, or caretaker requiring them to appear for a hearing at the time and place stated in the summons." (Emphasis supplied). See also N.C. Gen.Stat. § 7B-101 (2005) ("The singular includes the plural, the masculine singular includes the feminine singular and masculine and feminine plural unless otherwise specified."). With this amendment, due process and our General Assembly require the summons and juvenile petition to be served upon each parent. N.C. Gen.Stat. § 7B-406(a). Any notion requiring only one parent to be served with the summons and juvenile petition to adjudicate the rights of the parent not properly served with process: (1) presents dangerous repercussions to a parent's constitutional right to exclusive care, custody, and control of their minor children; (2) is constitutionally deficient; and (3) is inconsistent with the purposes of the juvenile code. See N.C. Gen.Stat. § 7B-100(a) (2005) (providing that one of the purposes of the juvenile code *33is "[t]o provide procedures for the hearing of juvenile cases that assure fairness and equity and that protect the constitutional rights of juveniles and parents[.]").
Further, the facts before us are distinguishable from the facts presented in In re Poole. The UCCJEA did not control the analysis or outcome of that case, because the issues before the Court in In re Poole dealt solely with intrastate parties and matters. See In re Poole, 151 N.C.App. at 476, 568 S.E.2d at 202-03 ("The petition for adjudication of neglect and dependency was brought pursuant to the Juvenile Code, and there is no indication in the record that any other court in any other State might have competing jurisdiction. As such, the UCCJEA simply does not control the outcome of the case at bar."). Here, the trial court entered the initial nonsecure custody orders and the adjudication order based upon jurisdiction under the UCCJEA.
The UCCJEA mandates:
[b]efore a child-custody determination is made under this Article, notice and an opportunity to be heard in accordance with the standards of G.S. 50A-108 must be given to all persons entitled to notice under the law of this State as in child-custody proceedings between residents of this State, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.
N.C. Gen.Stat. § 50A-205(a) (2005) (emphasis supplied). The official comment to section 50A-205 states, "[p]arents whose parental rights have not been previously terminated and persons having physical custody of the child are specifically mentioned as persons who must be given notice." N.C. Gen.Stat. § 50A-205 official commentary, para. 1 (emphasis supplied). The official comment further states, "[a]n order is entitled to interstate enforcement and nonmodification under this Act only if there has been notice and an opportunity to be heard." N.C. Gen.Stat. § 50A-205 official commentary, para. 2 (emphasis supplied). There is no dispute that respondent-father, an Alabama resident, was entitled to service of process and notice before his parental rights were impaired and his children were unlawfully kept away from him in another state.
Here, copies of the initial summonses and juvenile petitions were issued to respondent-father and were returned as "unclaimed." Service was not accomplished by any other means. At the time of the adjudication hearing, respondent-father had never been notified of the allegations in the juvenile petition, of any alleged conduct by him that was inconsistent with his constitutionally protected parental rights, nor the basis upon which DSS was relying to adjudicate E.X.J. and A.J.J. Based upon the mandatory notice requirements of the UCCJEA, the trial court could not enter "a child-custody determination" regarding E.X.J. and A.J.J. or deny or impact respondent-father's constitutionally protected rights to the exclusive "care, custody, and control" of his minor children without notice and an opportunity to be heard to contest the allegations. N.C. Gen.Stat. § 50A-205; Adams v. Tessener, 354 N.C. 57, 60, 550 S.E.2d 499, 501 (2001) (citation omitted).
II. Due Process
Failure to issue and serve the initial summonses and juvenile petitions upon respondent-father also implicates his Fourteenth Amendment due process rights. See Mullane v. Central Hanover Tr. Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed. 865, 873 (1950) ("An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections."); see also In the Matter of Arends, 88 N.C.App. at 555, 364 S.E.2d at 172 ("[T]he failure to serve [respondent-father] with notice of the neglect and dependency proceedings raises the question of whether the father has been deprived of his right to due process[.]").
In determining whether respondent-father's due process rights have been violated, this Court is required to engage in balancing the rights of the father to exclusive care, custody, and control of his minor children, *34the State's interest in the welfare of the children, and the childrens' right to be protected by the State. In the Matter of Arends, 88 N.C.App. at 555, 364 S.E.2d at 172. This Court recently reiterated:
as noted by our Supreme Court, the inherent power of the government to act through its agencies and subdivisions ... is subject to restraint in order to preserve and maintain a proper balance between the State's interest in protecting children from mistreatment and the right of parents to rear their children without undue government interference. Thus, in a proceeding implicating a fundamental right, due process demands that DSS abide by the statutory provisions established by our General Assembly for a court to acquire subject matter jurisdiction over the matter. As with the requirement to verify the petition, the issuance of a summons [and service] to each of the parties named in the statute is a minimally burdensome limitation on government action.
In the Matter of S.F., ___ N.C.App. ___, ___, 660 S.E.2d 924, ___, (N.C.2008) (No. COA08-197) (internal citation and quotation omitted).
Here, the trial court adjudicated E.X.J. and A.J.J. to be dependant based upon respondent-mother's stipulation. Her allegations that she fled Alabama to escape "an abusive relationship" with respondent-father were wholly unsubstantiated. No clear, cogent, and convincing evidence in the record supports any abuse or neglect of either child by respondent-father. Finally, the trial court entered no findings or conclusions that either child was neglected or abused by respondent-father in the adjudication order.
Respondent-father was hundreds of miles away, residing and working in another state and was without any notice of the mother's unsubstantiated allegations contained in the juvenile petition. There can be no dispute DSS's lack of notice and service violated respondent-father's constitutional due process rights. Id. Due process requires "notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections." Mullane, 339 U.S. at 314, 70 S.Ct. at 657, 94 L.Ed. at 873.
Because the Fourteenth Amendment and the UCCJEA require that "any parent whose parental rights have not been previously terminated [ ]" must be given notice and an opportunity to be heard before a "child-custody determination is made[,]" the trial court did not acquire jurisdiction over respondent-father to enter an order adjudicating E.X.J. and A.J.J. as dependant as to him. N.C. Gen.Stat. § 50A-205(a). Because the trial court lacked jurisdiction to enter the adjudication order, it necessarily follows that the trial court lacked jurisdiction to terminate respondent-father's parental rights on any ground.
DSS's failure to serve respondent-father with the initial summonses and petitions violated his constitutional right to due process. The trial court's adjudication of dependency and order terminating respondent-father's parental rights is void for want of jurisdiction and should be vacated.
III. Conclusion
Earlier this month, this Court unanimously reiterated:
While the best interest of ... [the] juveniles in neglect, abuse, and dependency proceedings is our polar star, these cases likewise concern the fundamental right of a parent to make decisions concerning the care, custody, and control of his or her child under the Due Process Clause of the Fourteenth Amendment to the United States Constitution. In light of the due process concerns related to terminating this fundamental right of Respondent-father, the requirement of a summons must be treated as a jurisdictional prerequisite, as specified by the General Assembly, rather than a mere procedural formality.
In the Matter of S.F., ___ N.C.App. at ___, 660 S.E.2d at 927 (internal citation and quotations omitted).
Because DSS failed to serve the non-resident respondent-father with the requisite summonses and juvenile petitions, which violated his due process and statutory rights, the trial court's order terminating respondent-father's parental rights is void for want *35of jurisdiction and should be vacated. N.C. Gen.Stat. § 50A-205. Because I would vacate the trial court's order terminating respondent-father's parental rights for lack of subject matter jurisdiction, "the legal status of the juvenile and the custodial rights of the parties shall revert to the status they were before the juvenile petition was filed." Id. (quoting N.C. Gen.Stat. § 7B-201.). I respectfully dissent.